Citation Nr: 0622050	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-38 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

In September 2002, the RO received the veteran's claim of 
entitlement to service connection for lung cancer.  The 
November 2002 rating decision denied the claim, and the 
veteran duly perfected an appeal.

Issues not on appeal

The RO also denied service connection for stomach cancer in 
an April 2002 rating decision.  Compensation under the 
provisions of 38 U.S.C.A. § 1151 for eye and nerve damage 
allegedly resulting from VA treatment was also denied in a 
January 2004 rating decision.  To the Board's knowledge, the 
veteran has not disagreed with those decisions and those 
issues are therefore not in currently appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

A preponderance of evidence of record demonstrates that the 
veteran was not exposed to ionizing radiation during service, 
and that his death was unrelated to any incident of service.


CONCLUSION OF LAW

Service connection for lung cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.311 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for lung cancer.  He 
essentially maintains that he was exposed to ionizing 
radiation during Operation TEAPOT in March 1955, and that 
such exposure resulted in lung cancer. 

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that letters were 
sent to the veteran in November 2002, September 2003, and 
February 2004 which were specifically intended to address the 
requirements of the VCAA.  The February 2004 letter from the 
RO specifically notified the veteran that to support a claim 
for service connection, the evidence must show "an injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in 
service that caused injury or disease;" a "current physical 
or mental disability;" and a "relationship between your 
current disability and an injury, disease, or event in 
military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the 
September 2003 VCAA letter, the veteran was informed that 
"VA is responsible for obtaining relevant records from any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration" (emphasis in original).  He was further 
advised that "VA will make reasonable efforts to obtain 
relevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, and current or former employers" 
(emphasis as in original).  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The September 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency who has them . . . 
[i]t is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency."  More specifically, the October 2002 
letter instructed the veteran that if "you had private 
treatment that has not already been submitted, send us the 
records.  If you would like us to request the records, 
complete a separate form for each provider, sign, and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to [VA]" (emphasis in original).  

The February 2004 letter also instructed the veteran to 
complete and return an attached radiation questionnaire to 
provide details about each alleged exposure.  The February 
2004 letter also identified several secondary sources of 
information that could potentially be used to confirm 
radiation exposure including "[l]etters written or photos 
taken during service," "[s]tatement from people who knew 
you in service and who have personal knowledge of your 
exposure and/or treatment you received while on active 
duty," and "[e]mployment physical examinations and 
insurance examinations, especially in service or shortly 
after separation from service."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
While neither the October 2002, September 2003, nor February 
2004 VCAA letters included language requesting that the 
veteran provide VA with any other evidence in his possession, 
the veteran was advised in a March 2006 letter from the RO 
that "[i]f you have any information or evidence that you 
have not previously told us about or given to us . . . please 
tell us or give us that evidence now."  This complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The March 2006 letter was sent to the veteran to fill any 
gaps in VCAA notice action which may have been wanting in the 
other three VCAA letters, and also to provide notice pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006), which will 
be discussed in greater detail below.  

The veteran therefore has been provided a grand total of four 
VCAA notice letters.  These letters clearly advised the 
veteran of the evidence needed to substantiate his claim, and 
expressly invited him to submit or identify any evidence in 
his possession that would be favorable to the claim.  It is 
impossible to fathom what information an additional VCAA 
letter would provide that has not already been provided.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, although partial VCAA notice was provided by 
the October 2002 letter.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  In the instant case, the veteran was provided with VCAA 
notice via the October 2002, September 2003, and February 
2004 VCAA letters and the March 2006 Dingess letter.  His 
claim was then readjudicated in the April 2006 SSOC, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VCAA 
notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  In 
any event, as noted above the veteran was in fact sent a 
Dingess letter in March 2006.  

The veteran's claim of entitlement to service connection was 
denied based on element (3), the relationship between his 
disability and period of service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes extensive VA and private 
treatment records together with evidence from the Defense 
Threat Reduction Agency (DTRA).  

The record also documents VA's attempts to obtain the 
veteran's service medical records.  It is apparent that these 
records were destroyed in a July 1973 fire at the National 
Personnel Records Center (NPRC) and are no longer available.  
None of these attempts indicated that an alternative source 
for the missing and presumed destroyed records was available.   
The veteran himself does not appear to be in possession of 
any records, nor has he indicated that he knows where they 
may be located.  It is clear that any additional efforts to 
obtain the veteran's service medical records would be 
fruitless.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
The Board will therefore proceed to a decision on the merits 
in the absence of the veteran's service medical records.

The veteran has also noted that he is in receipt of Social 
Security disability benefits.  The RO attempted to obtain 
these records, but a response from the Social Security 
Administration revealed that the veteran's claims folder with 
that agency had been destroyed.  The Board will therefore 
proceed to a decision on the merits in the absence of the 
veteran's Social Security or service medical records.  See 
Hayre, supra.  The Board adds that it is unlikely that the 
Social Security records would provide any significant 
evidence concerning the crucial element in this case, the 
relationship between the veteran's lung cancer and his 
military service.  Unlike VA service connection decisions, 
etiology is not a factor in Social Security disability 
benefits determinations.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran cancelled a scheduled May 2005 
hearing before a hearing officer at the RO, and has not 
requested a hearing either before RO personnel or the Board 
since that time.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2005).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) include cancer of the 
lung.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 
3.309(d) (2005).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and includes lung cancer.  See 
38 C.F.R. § 3.311(b)(2) (2005).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2004).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the VA Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) 
(2005).

Analysis

Initial matter - missing records

At the outset of its discussion, the Board again notes that 
the veteran's service medical records are missing and appear 
to have been destroyed.  The RO tried to locate the veteran's 
service records, but was not successful.  See Hayre, supra.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 
(2005), aff'd Cromer v. Nicholson,  ___ F.3d ___ (Fed. Cir. 
2006)  [there is no "adverse presumption" where records 
have been lost or destroyed while in government control which 
would require VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].  

Discussion

As noted above, in order for service connection to be 
granted, three elements must be satisfied: (1) current 
disability; (2) in-service disease or injury; and (3) medical 
nexus.  As explained in the law and regulations section 
above, specific provisions apply to radiation exposed 
veterans.

With respect to Hickson element (1), the medical records 
indicate that the veteran has lung cancer.  That element is 
accordingly satisfied.  Lung cancer is considered to be a 
radiogenic disease under both 38 C.F.R. §§ 3.309(d) and 
3.311(b).

With respect to element (2), the Board will separately 
address in-service disease and injury.

With respect to in-service disease, as explained above, the 
veteran's service medical record are not available for review 
and have presumably been destroyed.  The remainder of the 
evidence, however, does not demonstrate that the veteran's 
lung cancer had its onset during active duty or within the 
initial post-service presumptive year.  The veteran himself 
does not appear to contend that such is the case.  Indeed, 
post-service treatment records indicate that an initial 
diagnosis of lung cancer was rendered in 2002, nearly a half 
century following the veteran's separation from active duty.  

Turning to in-service injury, the injury here alleged is 
exposure to ionizing radiation.  As explained immediately 
below, the weight of the probative evidence of record does 
not indicate that the veteran was exposed to ionizing 
radiation in service.  

The veteran essentially contends that he observed nuclear 
weapons testing at Yucca Flats, Nevada in March 1955 as part 
of Operation TEAPOT.  He specifically maintains that he 
witnessed an atomic shot from a "waist-high trench" 
approximately 25 miles from the blast site, and "went to 
ground zero about half an hour after the explosion" and 
"spent about one hour walking around the site."  The 
radiation exposure from such incident, the veteran argues, 
resulted in lung cancer.

The veteran's presence at the Operation TEAPOT test site in 
March 1955 would be considered a "radiation-risk activity"  
TEAPOT involved atmospheric detonation of a nuclear device, 
and March 1955 is included in the TEAPOT operational period.  
See 38 C.F.R. § 3.309(d)(3)(ii) [defining "radiation-risk 
activity" as including atmospheric detonation of a nuclear 
device"]; see also 38 C.F.R. § 3.309(d)(3)(v)(K) [defining 
the TEAPOT operational period as February 18, 1955 through 
June 10, 1955].  

Review of the record, however, reveals that the veteran was 
not in fact present at the TEAPOT test site at any time 
during the operational period and therefore did not 
participate in a "radiation-risk activity."

As noted above, the veteran's service medical and personnel 
records have presumably been destroyed in the 1973 NPRC fire.  
These records are accordingly not available to confirm the 
veteran's presence at the TEAPOT test site.  The RO did, 
however, request records from the DTRA regarding the 
veteran's potential exposure to ionizing radiation in general 
and his participation in the TEAPOT tests in particular.  
DTRA responded to the RO's request in an October 2004 letter.  

After reviewing Army morning reports and other service 
department records, the DTRA indicated that during March 1955 
the veteran was stationed at Ft. Leonard Wood, Missouri, 
where he remained until separation from service in May 1955.  
DTRA further reported that the veteran was not assigned to 
temporary duty at the Nevada Test Site, and that a careful 
search of available dosimetry data found no record of 
radiation exposure for him.

In essence, evidence in support of the veteran's claim as to 
this point consists exclusively of his own statements.  By 
law, the Board is obligated under 
38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all the evidence of record, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
[holding that the Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence"].  

In the instant case, the Board places greater weight of 
probative value on the official records, which fail to show 
that the veteran served at the TEAPOT test site or at any 
other nuclear testing facility during his time in service, 
than it does on the recent unsupported statements of the 
veteran made in connection with his claim for monetary 
benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].  
In this regard, the Board places significant weight on the 
DTRA's findings that the veteran was not stationed at a 
nuclear test site during the TEAPOT operational period.  To 
the contrary, these records show that the veteran spent March 
1955 at Ft. Leonard Wood, Missouri, several states away.  In 
short, all objective evidence does not place the veteran at 
the site of any nuclear testing.  

The Board finds it particularly persuasive that no dosimetry 
information has been located with respect to the veteran.  If 
the veteran had worked in a nuclear test zone, it would be 
expected that such would be of record.  It is not.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].

Accordingly, the Board finds that the veteran did not 
participate in a "radiation-risk" activity.  There is also 
no evidence that he was otherwise exposed to ionizing 
radiation during his time in service.  

Element (2) has therefore not been satisfied, and the 
veteran's claim fails on that basis alone.  

Turning to element (3), nexus, the Board will address in turn 
the three methods, discussed in detail above, through which 
service connection based upon radiation exposure may be 
granted (i.e. § 3.309(d), § 3.311, and Combee).

(i).  Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the veteran must have a disease listed in 
38 C.F.R. § 3.309(d)(2), and must have been a radiation-
exposed veteran who participated in a radiation-risk activity 
as such terms are defined in the regulation.  See 38 C.F.R. 
§ 3.309 (d)(3) (2005).  

Lung cancer is one of the listed diseases under 38 C.F.R. 
§ 3.309(d)(2) (2005).  
However, as discussed above, the Board has found that the 
veteran did not in fact participate in a radiation risk 
activity.  The presumptive nexus provisions of 38 C.F.R. 
§ 3.309(d) are therefore not for application in this case.  

(ii.)  Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation-exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  However, absent competent evidence that the veteran 
was exposed to radiation, VA is not required to forward the 
claim for consideration by the Under Secretary for Benefits.  
See Wandel v. West, 11 Vet. App. 200, 204-205 (1998).

The veteran has been diagnosed with lung cancer.  Such 
condition is a radiogenic disease listed in § 3.311(b)(2).  
However, before additional development under § 3.111 need be 
accomplished, competent evidence that the veteran was exposed 
to ionizing radiation must be present.  See Wandel, supra.  

As explained by the Board above, a preponderance of the 
evidence indicates that the veteran was not present at the 
TEAPOT test site in March 1955 and was not otherwise exposed 
to radiation during his time in service.  Because the 
probative evidence of record does not establish the veteran's 
presence at the TEAPOT site, or the site of any other nuclear 
test, and because no other credible evidence of radiation 
exposure is present, the special development provisions of 
38 C.F.R. § 3.111 are not for application in this case.  
Accordingly, the Board will proceed to consider the claim on 
the basis of direct service connection.

(iii) Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-1044; see also 38 
C.F.R. § 3.303 (d) (2005).  Accordingly, the Board will 
proceed to evaluate the veteran's claim under the regulations 
governing direct service connection.

There is no question that element (1), current disability, 
has been met.  However, as has been discussed above, element 
(2), in-service incurrence of disease or injury, has not been 
satisfied.  With respect to the final Hickson element, 
medical nexus, there is no competent medical evidence of 
record addressing the potential etiological relationship 
between the veteran's lung cancer and his alleged radiation 
exposure.  In the absence of radiation exposure, such opinion 
would be a manifest impossibility.  

The only evidence serving to relate the veteran's lung cancer 
to his alleged radiation exposure emanates from the veteran 
himself.  However, as a lay person without medical training, 
the veteran is not competent to determine the etiology of his 
lung cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  His opinion in 
this regard is accordingly entitled to no weight of probative 
value.

In short, for the reasons expressed above the Board concludes 
that Hickson element (3), nexus, has also not been met, and 
the veteran's claim fails on that additional basis.  

Conclusion

For the reasons explained above, a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for lung cancer.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for lung cancer is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


